george c huff petitioner v commissioner of internal revenue respondent docket no filed date claiming to be a bona_fide_resident of the u s virgin islands the virgin islands during and and claiming he was qualified for the gross_income tax exclusion provided by sec_932 p a u s citizen filed terri- verdate 0ct date jkt po frm fmt sfmt v files huff2 sheila united_states tax_court reports torial income_tax returns with and paid income_tax to the virgin islands he did not file federal_income_tax returns or pay federal_income_tax for those years r determined that p was not a bona_fide_resident of the virgin islands and was not qualified for the gross_income tax exclusion as claimed p moves to interplead the virgin islands in this proceeding asserting that the u s and the virgin islands have adverse and independent claims under fed r civ p a a for tax on the same income held because this court lacks juris- diction to redetermine p’s virgin islands tax_liabilities p will not be permitted to interplead the virgin islands william m sharp lawrence r kemm joseph a diruzzo iii and marjorie rawls roberts for petitioner daniel n price ladd christman brown jr and justin l campolieta for respondent opinion jacobs judge this matter is before the court on peti- tioner’s motion to interplead the government of the u s virgin islands virgin islands in this proceeding for the reasons set forth infra we shall deny petitioner’s motion i procedural background background the basic facts in this case are set forth in 135_tc_222 we thus recite only those facts required to resolve the motion before us petitioner is a u s citizen who claims he was a bona_fide_resident of the virgin islands during and petitioner filed territorial income_tax returns with and paid income_tax to the virgin islands bureau of internal revenue bir for each of these years petitioner claimed he qualified for the sec_932 gross_income exclusion consequently he did not file federal_income_tax returns or pay federal_income_tax respondent determined that petitioner did not meet the requirements of sec_932 and therefore should have filed tax returns with and paid income_tax to the united_states unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and proce- dure verdate 0ct date jkt po frm fmt sfmt v files huff2 sheila huff v commissioner ii the virgin islands the virgin islands are an insular area of the united_states they are not part of one of the states or the dis- trict of columbia they are generally treated as a foreign_country having a mirror_tax system for u s tax purposes ie the virgin islands use as their tax law the tax laws of the united_states in this regard u s c sec_1397 provides that the u s internal_revenue_code is to be used by the virgin islands with virgin islands substituted for united_states and vice versa sec_932 provides the taxation and filing require- ments for individuals for tax_year sec_2002 and that section provided as follows sec_932 coordination of united_states and virgin islands income taxes c treatment of virgin islands residents - application of subsection -this subsection shall apply to an individual for the taxable_year if- a such individual is a bona_fide_resident of the virgin islands at the close of the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement -each individual to whom this subsection applies for the taxable_year shall file an income_tax return for the tax- able year with the virgin islands residents of the virgin islands -in the case of an individual- a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account in the statute was amended by striking at the close of the taxable_year and inserting during the entire taxable_year each place it appears effective for tax years ending verdate 0ct date jkt po frm fmt sfmt v files huff2 sheila united_states tax_court reports after date american_jobs_creation_act_of_2004 publaw_108_357 d 118_stat_1656 an individual who is a bona_fide_resident of the virgin islands and incurs income_tax obligations to both the united_states and the virgin islands may satisfy his reporting and payment requirements by filing only with and paying tax only to the virgin islands if he satisfies each of the three requirements of sec_932 if the individual fails to meet any of these requirements he must file a federal_income_tax return with the internal_revenue_service see s rept pincite consequently an individual failing to satisfy all three requirements of sec_932 may be required to file an income_tax return and be liable for taxes to both the united_states and the virgin islands to redetermine a virgin islands tax_deficiency determined by the bir a virgin islands taxpayer may petition the u s district_court district of the virgin islands in the same manner as a u s taxpayer may petition this court sec_6212 sec_6213 mirror code v i code ann tit sec_943 see 185_fsupp2d_500 d v i the u s district_court district of the virgin islands has exclusive jurisdiction over the income_tax laws applicable to the virgin islands except the ancillary laws relating to the income_tax enacted by the legislature of the virgin islands u s c sec a discussion the sole issue before us is whether petitioner may interplead the government of the virgin islands in general our rules do not provide for interpleading a third party in the absence of an express rule rule b provides that the court may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand see 134_tc_211 estate of proctor v commis- sioner tcmemo_1994_208 see also 135_tc_461 denying intervention by a third party verdate 0ct date jkt po frm fmt sfmt v files huff2 sheila huff v commissioner petitioner relies on rule of the federal rules of civil procedure which governs interpleading a third party in much of the federal court system rule a of the fed- eral rules of civil procedure provides rule interpleader a grounds by a plaintiff persons with claims that may expose a plaintiff to double or multiple liability maybe joined as defendants and required to interplead joinder for interpleader is proper even though a the claims of the several claimants or the titles on which their claims depend lack a common origin or are adverse and independent rather than identical or b the plaintiff denies liability in whole or in part to any or all of the claimants the purpose of interpleading a third party is to allow a party who fears being exposed to the vexation of defending multiple claims to a limited fund or property that is under his control a procedure to settle the controversy and satisfy his obligation in a single proceeding charles allen wright arthur r miller federal practice procedure 3d ed pincite wright miller accordingly inter- pleader allows a stakeholder who admits it is liable to one of the claim- ants but fears the prospect of multiple liability to file suit deposit the property with the court and withdraw from the proceedings 501_f3d_271 3d cir the result is that t he competing claimants are left to litigate between themselves while the stakeholder is discharged from any further liability with respect to the subject of the dispute id 553_f3d_258 3d cir interpleading a third party forces the claimants to contest what essentially is a controversy between them without embroiling the stakeholder in the litigation over the merits of the respective claims wright et al federal practice and procedure sec pincite 3d ed petitioner asserts that the case at bar is the exact type of case in which this court should exer- cise its discretion to interplead the government of the virgin islands under rule a that is because respondent as the taxing authority for the united_states government has asserted that petitioner is liable for unpaid taxes based on the same items of income that the virgin islands has already taxed and has already collected petitioner does not seek to interplead the government of the virgin islands through the stat- utory interpleader provisions of u s c sec_1335 u s c sec_1397 and u s c sec consequently we need not and do not address those provisions verdate 0ct date jkt po frm fmt sfmt v files huff2 sheila united_states tax_court reports from petitioner consequently petitioner’s income may be subject_to double_taxation which by definition is a double liability a double tax_liability is a situation that rule seeks to address petitioner further asserts that the united_states and the virgin islands have adverse and independent claims under rule a a of the federal rules of civil proce- dure and should respondent ultimately prevail in the case petitioner would have a claim against the virgin islands for appropriate tax refunds thus petitioner posits that although during the pendency of the instant litigation the potential claim against the virgin islands may be in doubt if petitioner is deter- mined to have been a bona_fide virgin islands resident or if the statute_of_limitations prevents respondent from assessing against peti- tioner he will dismiss any outstanding actions against the virgin islands interpleading the virgin islands government is still appropriate because it will avoid multiple legal actions and relieving sic petitioner from having to anticipate the strength of the virgin islands’ claims by moving to interplead the virgin islands petitioner in essence asks this court to redetermine his virgin islands tax_liability we do not have jurisdiction to make that redeter- mination this court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent expressly authorized by congress sec_7442 85_tc_527 we lack authority to enlarge upon that statutory jurisdiction 66_tc_61 and petitioner’s invocation of rule a of the federal rules of civil procedure cannot expand our jurisdiction see eg fed r civ p these rules do not extend or limit the jurisdiction of the district courts or the venue of actions in those courts wright et al supra sec as we noted in 115_tc_142 we have jurisdiction to redetermine deficiencies in federal income estate gift and certain excise_taxes see secs rule we also have jurisdiction over cer- tain other federal tax issues eg sec_6512 refund actions regarding overpayments determined by the court in petitioner in his motion states he will rely on the doctrines of statutory mitigation and equi- table recoupment in his proposed refund action against the government of the virgin islands since the period of limitations has closed for the years at issue verdate 0ct date jkt po frm fmt sfmt v files huff2 sheila huff v commissioner certain circumstances sec_7436 determination of employment status actions in sum we are limited to the adjudication of federal tax matters ie in this case we may only redetermine the correct amounts of petitioner’s federal_income_tax liabilities for and we have found no authority and petitioner has cited none which would permit us to redetermine petitioner’s virgin islands tax_liabilities or the disposition of moneys which peti- tioner has paid to the virgin islands should respondent ulti- mately prevail in this case we would have no jurisdiction to discharge petitioner from liabilities determined by the government of the virgin islands direct the virgin islands to refund to petitioner the amount of taxes petitioner paid to the bir or order the virgin islands to pay any moneys to the united_states as noted supra p u s c sec a explicitly pro- vides that the u s district_court district of the virgin islands is the sole court that may determine the correct amount of petitioner’s virgin islands tax_liabilities for and petitioner would have to appear before that court to seek refunds from the virgin islands consistent with the foregoing petitioner’s motion will be denied to reflect the aforesaid an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files huff2 sheila
